DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to Application No. 17/027,783 filed on 2020.09.22.

Applicant’s election without traverse of Group III – claims 1-8 in the reply filed on 2021.11.15 is acknowledged. 

Claims 1-8 are currently pending and have been examined.  Claims 9-17 are withdrawn.


Drawings
	The drawings filed 2020.09.22 are acceptable.


Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder a radial-expansion member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. This is understood to refer to a round shape as per the specification at [0039] and the associated figures.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by JPS 58211597 A, cited 09-22-20 by applicant, and hereinafter referred to as ‘597 (figures provided below for convenience).

As to claim 1, ‘597 discloses a rotating body (bladed wheel 1 in fig. 1), comprising: 
a shaft (shaft 2 in fig. 1); 
5an impeller (1) having an insertion hole (generally 2e in fig. 1), which passes through the impeller in an axial direction of the shaft (fig. 1), and is configured to receive one end side of the shaft inserted therethrough (fig. 1); 
an axial-end hole (hole 2a), which is formed in the shaft (2 in fig. 1), is 10opened at one end of the shaft (fig. 1), and extends to a radially inner side of the insertion hole in the axial direction of the shaft (fig. 1); 


    PNG
    media_image1.png
    491
    634
    media_image1.png
    Greyscale

a radial-expansion member (7 in fig. 1) arranged in the axial-end hole (as in fig. 1); and 
15a tubular wall portion (portion of 2 defining hole 2a is divided by grooves into a plurality of branch portions 2d), which forms the axial-end hole (fig. 1), and is configured to press an inner peripheral surface of the insertion hole (referring to portion indicated by A in fig. 1 which shows the branch portions 2d are pressed outwards).  

As to claim 2, ‘597 discloses further 20comprising a cutout portion, which is formed in the tubular wall portion, and extends in the axial direction from the one end (pg. 2 of the translation provides tip of the shaft 2 is divided into a plurality of branch portions 2d parallel to the axial direction).  

As to claim 3, ‘597 discloses the 25radial-expansion member (7) has a tapered portion (7 is tapered in fig. 1), which becomes thinner as extending toward a bottom portion of 
 
As to claim 4, see explanation for claim 3. 
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.

US 5,961,247 to GOLD. As to claim 1, GOLD discloses a rotating body (bladed wheel in fig. 1), comprising: a shaft (shaft 2 in fig. 1); 5an impeller (1) having an insertion hole (15), which passes through the impeller in an axial direction of the shaft (fig. 1), and is configured to receive one end side of the shaft inserted therethrough (fig. 1); an axial-end hole (shaft recess 10), which is formed in the shaft (2 in fig. 1), is 10opened at one end of the shaft (fig. 1), and extends to a radially inner side of the insertion hole in the axial direction of the shaft (fig. 1); a radial-expansion member (any of clamping elements 6, 6’, 6’’, 6’’’ in fig. 1 and col. 2, lns. 49-67) arranged in the axial-end hole (6, 6’, 6’’, 6’’’ shown in 10 in fig. 1);
	but does not disclose 15a tubular wall portion (portion of 2 defining recess 10), which forms the axial-end hole (fig. 1), and is configured to press an inner peripheral surface of the insertion hole.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745
1/24/2022